Case 1:17-cr-00101-LEK Document 925 Filed 02/03/20 Page 1 of 1             PageID #: 7813

                              AMENDED MINUTES



 CASE NUMBER:             CRIMINAL NO. 17-00101-1 LEK
 CASE NAME:               USA vs. (01) Anthony T. Williams
 ATTYS FOR PLA:           Gregg Paris Yates
                          Kenneth M. Sorenson
 ATTYS FOR DEFT:          Anthony T. Williams, Pro se
                          Lars R. Isaacson (stand-by counsel)


       JUDGE:      Leslie E. Kobayashi            REPORTER:       Debra Read

       DATE:       2/3/2020                       TIME:           10:15am-1:50pm
                                                                   2:30pm-4:00pm

COURT ACTION: EP : Jury Selection/Trial as to Defendant Anthony T. Williams.

Defendant Anthony T. Williams present, in custody.

84 Prospective Jurors present.
A panel of 12 Jurors and 2 Alternates selected.

Defendant raises Batson challenges as to the apparent lack of African-American and
Hispanic in the prospective jury pool. Objection DENIED. Defendant did not raise any
other objections.

No further objection to the manner in which this jury was selected, nor to the makeup of
the panel.

* Jurors sworn.

Court preliminarily instructs the Jurors.

Jurors excused. Further Jury Trial set for 2/4/2020 @ 8:20 a.m. before the before the
Honorable Leslie E.Kobayashi.

Defendant remanded to the custody of the United States Marshal Service.

Submitted by: Theresa Lam, Courtroom Manager
